Case 18-09108-RLM-11             Doc 803      Filed 10/01/19        EOD 10/01/19 19:05:57        Pg 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


                          REVISED NOTICE OF OMNIBUS HEARINGS

          PLEASE TAKE NOTICE that the Court has scheduled additional omnibus hearings (each,

an “Omnibus Hearing”) in this chapter 11 case:

             Monday, November 25, 2019 at 1:30 p.m. (prevailing Eastern time);
             Wednesday, December 18, 2019 at 1:30 p.m. (prevailing Eastern time); and,
             Wednesday, January 22, 2020 at 1:30 p.m. (prevailing Eastern time).

          PLEASE TAKE FURTHER NOTICE that each Omnibus Hearing will be held in

Room 329 of the United States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana

46204.

          PLEASE TAKE FURTHER NOTICE that, to be presented at any Omnibus Hearing,

motions, applications, or other requests for relief must be filed with 21 days’ notice.

          PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in each Omnibus Hearing by conference call is 1-888-273-3658, passcode:

9247462#. All callers shall keep their phones muted unless addressing the Court. All callers must

identify themselves and the party(ies) they represent when addressing the Court. Callers shall not

place their phones on hold during the Hearing.



1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 803    Filed 10/01/19     EOD 10/01/19 19:05:57       Pg 2 of 2



       PLEASE TAKE FURTHER NOTICE that copies of all filings in this chapter 11 case may

be accessed through the case website at: https://omniagentsolutions.com/usagymnastics, or by

contacting the Debtor’s attorneys, on PACER, or from the Clerk of the Court.

Dated: October 1, 2019                             Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine Steege

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Dean N. Panos (admitted pro hac vice)
                                                   Melissa M. Root (#24230-49)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Tel: (312) 923-2952
                                                   Fax: (312) 840-7352

                                                   csteege@jenner.com
                                                   dpanos@jenner.com
                                                   mroot@jenner.com

                                                   Counsel for the Debtor




                                               2
